Citation Nr: 1532002	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
2.  Entitlement to service connection for tinnitus.
3.  Entitlement to a rating in excess of 30 percent for service-connected ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

The Board notes that in reviewing this case it has reviewed both the Veteran's physical claims file and his file on the VBMS paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issue of the Veteran's entitlement to increased compensation based on unemployability has been raised by the record in a VA Form 21-8940 received  October 2014, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Hearing Loss and Tinnitus

The Veteran's entitlement to service connection for bilateral hearing loss and tinnitus must be remanded for further development, specifically the attainment of VA, Social Security Administration (SSA), and private medical records.

The claims file suggests that the Veteran has received medical treatment for his hearing loss and records of that treatment are not currently associated with his claims file.  For example, the Veteran indicated that he received care for his hearing problems at the VA Medical Center (VAMC) in Lyons, New Jersey in November 2009; however, there are no audiology treatment records from the Lyons VAMC in the claims file (only mental health).  The Veteran also noted that his private doctor, Chatham Family Practice, may have other relevant records.  

Additionally, the Veteran testified during his hearing that a post-service employer, Elizabethtown Gas, regularly tested his hearing and may be able to provide the results of that testing.  See Hearing Transcript, page 4.  

Finally, in July 2015, the Veteran indicated that he has been receiving Social Security Disability since 2009.  While it is unclear whether these records contain any information regarding the Veteran's hearing loss, they should be obtained and reviewed.

Because these VA, Social Security, and private treatment records would be relevant to the issues on appeal, remand is required to obtain these records.  

The Board also finds that the report of the VA examiner in this case is not adequate and remand is required for a new VA examination.

The Veteran was provided with a VA exam in February 2010 which reflected that he currently has bilateral hearing loss for VA purposes.  The examiner opined that this hearing loss was not caused by, or the result of, military service because the Veteran's hearing sensitivity at time of military discharge was documented to be within normal limits bilaterally and there was no evidence of complaint or treatment of hearing loss or tinnitus during service.

However, the lack of any evidence showing the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the veteran's hearing disability until many years after separation, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Furthermore, while the VA examiner cites to an examination dated 11/10/69 as a "[s]eparation physical examination",  this exam was conducted before the Veteran was deployed to the Republic of Vietnam.  Additionally, the claims file includes the report from his January 1972 separation physical examination which included a hearing test.  This exam is not mentioned by the examiner and should be considered on remand.  

Ischemic Heart Disease

In a November 2013 rating decision, the AOJ granted service connection for ischemic heart disease and assigned a rating of 30 percent.  In October 2014, the Veteran filed a timely written notice of disagreement seeking an increased rating.  Based on review of the claims file, it does not appear a statement of the case has been issued regarding this matter.  Accordingly, the Veteran's October 2014 timely notice of disagreement is still pending, and remand is required for a statement of the case regarding entitlement to a rating in excess of 30 percent for his service-connected ischemic heart disease.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1993).

Accordingly, this case is REMANDED for the following actions:

1. Obtain all available medical records from the Lyons VAMC, including any audiology records.  

2. Obtain any records from the SSA to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3. After obtaining the proper authorization from the Veteran, obtain all available private treatment records, including records from Chatham Family Practice (see VA Form 21-4142 dated November 2009 for address).  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

4. After obtaining the proper authorization from the Veteran, request any results of hearing tests conducted by the Veteran's post-service employer, Elizabethtown Gas, and associate them with claims file (see VA Form 21-8940 dated July 2015 for address).  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

5. Only after obtaining as much of the above evidence as is available, obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed bilateral hearing loss and tinnitus.  The examiner should be provided with the Veteran's complete claims file and a full rationale should be provided for any opinion expressed.  The examiner should address the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current bilateral hearing loss and tinnitus either began during his active duty service, increased in severity during his active duty service, or were otherwise caused by his active duty service?

In answering the aforementioned question, the medical examiner should consider the in-service audiometric testing conducted in March 1969, November 1969, and January 1972, as well as the Veteran's lay statements asserting that his current hearing loss and tinnitus began during active duty service (see e.g., Hearing Transcript, pages 2-3).

6. Then, readjudicate the appeal considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

7. Provide the Veteran a statement of the case on the claim of entitlement to a rating in excess of 30 percent for his service-connected ischemic heart disease.  The AOJ should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

